DETAILED ACTION
This action is in reply to the submission filed on 6/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claim 1 is acknowledged.
Claims 1-7 are currently pending and have been examined under the effective filing date of 8/9/2019.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
	Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive/are moot in light of the amendments.  Examiner thanks Applicant for attention to minor formalities, and submits a 2009 publication US 2009/0226099 A1 hereafter known as “Kundu” to teach Applicant’s claimed invention.  Additionally, the added limitations of clarifying different checkout regions, image sources, video frame analysis, and discrepancy type events do not overcome the 101 rejection.  
Regarding pages 5 and 6 of Applicant’s remarks, Examiner maintains the mental process capability of a human mind to monitor a checkout lane consisting of an input region (conveyor belt or similar), scanning region and output region (bagging area or similar.)  Additionally, while using codes to identify products in order to compare the product with the expecting appearance of the product is not a reasonable human mind’s first choice (humans do not use codes to store images of items per se), it is within a human mind’s ability to do so.  Further, Examiner looks to MPEP 2106.05(f) in order to determine whether a claim’s additional elements are more than using a computer as a tool to perform the abstract idea, and posits below a more detailed mapping of the additional elements.  As a general recommendation, incorporating any combination of technical elements or features from the disclosure into the claims may help in overcoming a 101 rejection.

Claim Objections
Claim 1-7 are objected to because of the following informalities in the independent claim: minor grammatical errors in claim 1 (images of the the items within the scan region do not match item model images for model items associated with the scan events and identifying the items as being associated with a potential ticket switching, wherein the item model images are identified by obtaining barcode information or product lookup (PLU) codes from the the transaction). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and their dependent claims 2-7 respectively, recite a system for a data source for transaction data, analyzing video streams and identifying items picked up or dropped off between regions monitored and tracked in images of the at least one video stream, wherein the regions comprise an input region, an output region, and a scanner region, wherein the regions are simultaneously monitored via the at least one video stream; detecting activity associated with scan activity, wherein the activity detected in the images for frames of the at least one video stream indicating that a particular item was picked up or dropped off within a particular region and wherein the scan activity generates a portion of the transaction data based on a map of the particular region being updated with the frames and depicting a presence of the particular item within the particular region; 
collecting transaction data; comparing the detected activity with the transaction data and detecting discrepancies between the activity and the scan activity recorded in the transaction data based on the portion of the transaction data and based on whether the particular item was picked up or dropped off within the particular region, wherein comparing further includes identifying a first discrepancy as a potential missed scan when the items are identified in an input region and are not followed by scan events, 
wherein comparing further includes identifying a second discrepancy as the potential missed scan when the items are identified in the output region and were not preceded by the scan events, wherein comparing further includes identifying a third discrepancy when item images of the items taken from the scan region are associated with the scan events but the item images of the items within the scan region do not match item model images for model items associated with the scan events and identifying the items as being associated with a potential ticket switching, wherein the item model images are identified by obtaining codes from the transaction data for the corresponding scan events and obtaining the corresponding item model images for comparison against the corresponding item images; and flagging each discrepancy as potential ticket switching or a potential missed scan. 
Additionally, claim 3 recites extracting imagery of items as they are picked up and dropped off; determining if the imagery of the items picked up matches the imagery of the items dropped off. Further, Claim 4 recites obtaining the associated SKU of the product from the data source; obtaining an item model associated with the SKU; and comparing the extracted item imagery with the item model. These limitations are directed to the abstract idea of a mental process, including an observation, evaluation and judgment; and fundamental economic principles or practices, i.e. mitigating risk. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of cameras, scanner device, an object layer map, barcode information or product lookup (PLU), a computer device comprising a processor and non-transitory computer-readable storage medium which comprises executable instructions  for the processing a video, data and other information sources, and stereoscopic cameras individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a general purpose computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Additionally, claims 5-7 recite modulating the activity in the video according to distance of the activity from the point of sale; wherein the modulation is performed by simulating depth of focus from the original imagery and a disparity map extracted from a stereoscopic camera; and wherein the modulation serves to mask the video in such a way as to preserve detail in one part of the scene but to eliminate detail in others.  Claims 5-7 serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the reasons mentioned above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kundu et al. (Pub. No. US 2009/0226099 A1).
Regarding Claim 1, Kundu discloses a system for the detection and prevention of loss at a retail checkout, the system comprising: 
at least one camera embedded in, situated near, or proximal to a scanner device installed at the point of sale, (Kundu ¶0060; camera number, location within the image, and the time ranges within the video during which the criteria are to be assessed; at least figure 22 showing camera proximate to POS)
a data source of transaction data, (Kundo ¶0058; individual transaction details (8) from the transaction data source (2))
a computer device comprises processor and non-transitory computer-readable storage medium; (Kundu ¶0140; The object presence detection could then be performed by computer)
the non-transitory computer-readable storage medium comprises executable instructions; and (Kundu ¶0140; The object presence detection could then be performed by computer)
the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations comprising: (Kundu ¶0140; The object presence detection could then be performed by computer)
analyzing the at least one video stream received from the at least one camera and identifying items picked up and dropped off between regions monitored and tracked in images of the at least one video stream, (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).) wherein the regions comprise an input region, an output region, and a scanner region, wherein the regions are simultaneously monitored via the at least one video stream from the at least one camera; (Kundu ¶0187; scanner area (even if not directly in position to be scanned) and then onto the bagging area or another outgoing conveyor belt. In such a situation, useful regions of interest include the stationary areas near the ends of the conveyor belts as well as the area around the scanner window. Whenever an object moves through the region of interest, it will be counted.) 
detecting activity associated with scan activity from the scanner, (Kundu ¶0066; transaction details (22) may be comprised of transaction-level information such information as store, time, date, register, tender type, etc., as well as item-level information such as individual item SKU's, prices, quantities) wherein the activity detected in the images for frames of the at least one video stream indicating that a particular item was picked up or dropped off within a particular region (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).) and wherein the scan activity of the scanner generates a portion of the transaction data based on an object layer map of the particular region being updated with the frames and depicting a presence of the particular item within the particular region; (Kundu ¶0055; FIG. 24 is a high counter occlusion object map image according to embodiments of the invention herein)  (Kundu ¶0169; the object map analysis process (228) analyzes the comparison object maps (220) and the optional characteristic object maps (224) while taking into account the object characteristics (224) to produce an object presence metric (230). The object map analysis process (228) takes in the comparison object maps (220) produced from each masked video frame.)
collecting transaction data from the data source, (Kundu ¶0066; transaction details (22) may be comprised of transaction-level information such information as store, time, date, register, tender type, etc., as well as item-level information such as individual item SKU's, prices, quantities)
comparing the detected activity with the transaction data and detecting discrepancies between the detected scan activity and the scan activity recorded in the transaction data based on the portion of the transaction data (Kundu ¶0126; In order to detect this kind of fraud, the audit process will compare the image of each item in the transaction with an image of what an item with that SKU should look like) and based on whether the particular item was picked up or dropped off within the particular region, (Kundu ¶0218; , object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event)) wherein comparing further includes identifying a first discrepancy as a potential missed scan when the items are identified in an input region and are not followed by scan events, (Kundu ¶0020; dishonest employee in such a case could be given extra merchandise free of charge to a friend by simply bagging items without scanning or entering them into the register) wherein comparing further includes identifying a second discrepancy as the potential missed scan when the items are identified in the output region and were not preceded by the scan events, (Kundu ¶0187; All items will be moved by the cashier off the incoming conveyor belt and will pass by the scanner area (even if not directly in position to be scanned) and then onto the bagging area or another outgoing conveyor belt. In such a situation, useful regions of interest include the stationary areas near the ends of the conveyor belts as well as the area around the scanner window. Whenever an object moves through the region of interest, it will be counted) wherein comparing further includes identifying a third discrepancy when item images of the items taken from the scan region are associated with the scan events but the item images of the items within the scan region do not match item model images for model items associated with the scan events and identifying the items as being associated with a potential ticket switching, wherein the item model images are identified by obtaining barcode information or product lookup (PLU) codes from the transaction data for the corresponding scan events and obtaining the corresponding item model images for comparison against the corresponding item images; (Kundu ¶0127; comparing the data with the findings from the video, each captured image will be compared in sequential order with the image of what the corresponding SKU (according to the data) should look like)
and flagging each of the discrepancies within the transaction data as potential ticket switching or a potential missed scan. (Kundu ¶0125; When the price sticker has been exchanged with a lower price item, it is called "ticket-switching" and may or may not be committed with the knowledge of the cashier… ¶0126; In order to detect this kind of fraud, the audit process will compare the image of each item in the transaction with an image of what an item with that SKU should look like. If the comparison yields that the images are significantly different, then fraud may have been committed, and the transaction is flagged as suspicious) 

Regarding Claim 2, Kundu discloses the system of claim 1, wherein at least one camera is a plurality of cameras, wherein detecting activity takes place across the plurality of cameras. (Kundu ¶0068; transaction-specific criteria description (26) includes a list of visual criteria and constraint details such as camera number) Examiner notes camera number indicates existence of multiple cameras.

Regarding Claim 3, Kundu discloses the system of claim 1, wherein detecting discrepancies further comprises: 
extracting imagery of items as they are picked up and dropped off, (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).)
determining if the imagery of the items picked up matches the imagery of the items dropped off. (Kundu ¶0160; comparison of frames within a video clip to the background image to determine presence within the region of interest. Using a set of object characteristics the process can further filter out unmatching objects.)

Regarding Claim 4, Kundu discloses the system of claim 1, wherein detecting discrepancies further comprises extracting imagery of items as they are picked up and dropped off, 
obtaining the associated SKU of the product from the data source, (Kundu ¶0078; relevant details from the transaction details (22) to produce a set of detailed criteria (60). The relevant details may include such information as the date, time, register number, number of items, list of item SKU's in the transaction)
obtaining an item model associated with the SKU, (Kundu ¶0126; an image of what an item with that SKU should look like)
comparing the extracted item imagery with the item model. (Kundu ¶0126; comparison yields that the images are significantly different, then fraud may have been committed, and the transaction is flagged as suspicious)

Regarding Claim 5, Kundu discloses the system of claim 1, wherein activity in the video is modulated according to distance of the activity from the point of sale. (Kundu ¶0164; over the course of the time segment, only the static parts of the image (such as the floor and sales counter) will be committed to the "modal" background image even if temporarily occluded by other transient objects (such as a person walking on the floor past the counter).)

Regarding Claim 6, Kundu discloses the system of claim 5, wherein the modulation is performed by simulating depth of focus from the original imagery and a disparity map extracted from a stereoscopic camera. (Kundu ¶0184; Using the object segmentation performed by the automated object detection process, the time-composite images can identify and "cut out" images of objects from periodically sampled frames, and then "overlap" them on top of the background and on top of each other such that they are opaque and distinct as opposed to transparent or blurry. An embodiment of time-composite image creation is given in FIG. 17.)

Regarding Claim 7, Kundu discloses the system of claim 5, wherein the modulation serves to mask the video in such a way as to preserve detail in one part of the scene but to eliminate detail in others. (Kundu ¶0164; Thus, over the course of the time segment, only the static parts of the image (such as the floor and sales counter) will be committed to the "modal" background image even if temporarily occluded by other transient objects (such as a person walking on the floor past the counter))


Conclusion
Pertinent prior art made of record but not relied upon in this action includes: Kundu et al. (Patent No. US 8,448,858 B1,) which teaches detecting suspicious activity using video analysis from alternative camera viewpoints. Venetianer, Video verification of point of sale transactions. Venetianer teaches combining video data with POS information to create a loss prevention tool.  Goncalves (Patent No. US 7,909,248 B1) teaches a self checkout with visual recognition.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629